Borden, J.,
concurring. I agree with both the reasoning and the results of parts I, II A and B, and III of the majority opinion. With respect to part II C, however, I concur in the result only, because I disagree with the majority’s method of analysis under the third prong of State v. Golding, 213 Conn. 233, 240, 567 A.2d 823 (1989), namely, that “the alleged constitutional violation clearly exists and clearly deprived the defendant of a fair trial.”
The majority’s reasoning under the third prong of Golding is that, so long as there are valid analogous precedents that could have been followed by the trial court had the constitutional claim been made in the trial court, the defendant cannot prevail on appeal because it cannot be said that there was a “clear” constitutional violation. Thus, under this reasoning, even if, after a plenary analysis, we might conclude that there had been a violation of the defendant’s constitutional rights, because that result is not clearly apparent without such a plenary analysis, the defendant may not prevail under the third prong of Golding.
*773Despite the language in Golding that would support such an analysis, neither this court nor the Appellate Court has consistently read Golding so narrowly. Instead, in utilizing the third prong of Golding, we have ordinarily—and appropriately, in my view—simply addressed the constitutional claim and decided it on its merits. This is not the case, however, for a resolution of the precise meaning and scope of Golding, because the result would be the same under the majority’s and my reading of Golding, namely, that article first, § 8, of the Connecticut constitution does not require that confidential records be given directly to the defendant’s counsel rather than to the trial court for in camera review. See, e.g., State v. Howard, 221 Conn. 447, 456-58, 604 A.2d 1294 (1992).